DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 22 recites the limitation “the walls” which lack sufficient antecedent basis.
Appropriate correction is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16-17 and 19-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer et al. (US 20150136849) in view of Martinez et al. (US 20050253687).
Re claim 11, Bremer et al. teaches:
Inserting a plurality of RFID tagged items into an interior of an enclosure defined by upper and lower surfaces, with a sidewall extending between the upper and lower surfaces and at least one access (FIG. 1+);
transmitting encoding information from an RFID reader associated with a user interface to an antenna prior to the antenna (dipole, abstract+) emitting an encoding signal (120/130).  Though silent to a user interface as a touchscreen with an integrated controller, the Examiner notes that touchscreen interfaces are well known and conventional in the art, and using one in such a system as taught by Bremer would have been obvious in order to guide and provide control for the operator to use the system.  Alternatively, the RFID reader can be interpreted as associated with a user interface comprising the handheld barcode reader s101, wherein a touchscreen handheld device with controller is an obvious expedient for electronic functionality);
	emitting an encoding signal within the enclosure from the antenna (paragraph [0050] +);
reflecting the encoding signal off of an internal surface of the enclosure to contact at least one of said RFID tagged items (paragraph [0051] +);
scanning a barcode via a barcode reader initiated by the user interface and associated with at least one of the RFID tagged items (s101 the operator scans the barcode of the packaging container by means of a handheld device).  It would have been obvious for the reader to be inside to read the container with the tagged items inside. It would have been obvious to be “initiated” by the user interface in order to provide guidance to the operator when the user interface is for operation of the system as  a whole, or alternatively, when the user interface is the handheld barcode reader the scanning is initiated by the interface (usage of the handheld device);
Recognizing tag IDs associated with the plurality of RFID tagged items such that only RFID tags with a specific ID will be encoded and checking them against a count and inventory (paragraph [0069]+ wherein the tagged items are checked to make sure they are all written to).  Further, generally checking items for inventory/ count purposes is known in the art for record keeping.  
Bremer et al. is silent to encoding when the RFID matches the encoding signal ID being specified.  
Martinez et al. generally teaches matching ID in an encoding signal with a tag of interest for encoding (paragraph [0037] +).
Prior to the effective filing date it would have been obvious to combine the teachings to control where the data is written to (what data to which tags).
Re the limitation that at least a portion of the RFID tagged items are associated with tag IDs, the Examiner notes that as discussed above, Martinez teaches matching an ID with a tag of interest for encoding, as is known in the art (pre-programming information, for example).
Re the limitation that the barcode reader is associated with the user, as discussed above, the Examiner notes that the barcode reader can be interpreted as the handheld device as of step 101.  As discussed above, it would have been obvious to have a touchscreen and integrated controller as part of the device, for ease of use and basic functioning of a barcode reader.  This barcode reader can be interpreted as “associated” with the RFID reader in that it is used in a method together, just as the barcode reader is associated with the enclosure since they are used in a common method together.  
Re the newly added limitations that the plurality of antennas are crossed configuration,  crossed antennas is an obvious expedient for expected results of compactness/ coverage/ omni-directionality, etc.  The signals are interpreted as dispersed throughout the enclosure as such is the zone of interest.  As there are a plurality of antennas for coverage (paragraph [0056]+ teaches plural antenna) their positions and orientations are associated with the container and thus the surfaces / walls of the enclosure.  Claim 7 teaches that the antennas is used for reading and encoding, thus interpreted as the claimed encoding and scanning.
Re claim 12, the encoding signal is above (FIG. 3).
Re claim 13, abstract+ teaches the use of dipole antennae.
Re claim 14, abstract + teaches the use of plural antennae, wherein more than one antenna is an obvious expedient for coverage (paragraph [0056] +).
Re claim 16, a handheld barcode reader has been taught above, and it would have been obvious for it to display information to provide information as to the reading.  Alternatively, when the user interface is a display for operation of the system, it would have been obvious to display information for providing information to the operator, such as display 160.  
Re claim 17, Bremer et al. teaches encoding by operator input but it silent to a touchscreen for commands.  It would have been obvious to have a touchscreen as a known means of input for controlling electronic systems.
Re claim 19, FIG. 1 shows reflecting off sidewalls.
Re claim 20, the for purposes of examination of claim 20, referring to FIG. 1, the left side of 140 can be interpreted as the upper surface, the right side can be the lower surface, the door can be the access, and the top surface of 140 in FIG. 1 can be the lower surface reflecting. 
Re claim 21, FIG. 1 shows a reflective material.
Re claim 22, the limitations have been discussed above.  Re the added limitation of the bifold door, FIG. 2+ teaches such limitations, which appears to show a bifold door (hinged).  Nonetheless, a bifold door is an obvious expedient as a type of door that can open (hinged) with less of a swing outwards for space savings, for example.
Re claims 23-24, the limitations have been discussed above re claims 16-17, wherein a user interface for displaying information and inputting information is obvious in the art to provide information and control electronic systems.
Re claim 25- 26, the limitations have been discussed above re claims 19-20
Re claims 27- 28, FIG.1+  teaches such limitations with reflection on the sides.
Re claim 29, FIG. 2+ shows inserting through the doors and closing.
Re claim 30, FIG. 2+ teaches such limitations.
Re claim 31,  though silent to a user interface, it would have been obvious to one of ordinary skill in the art to confirm/ start operation, via a user interface, as is well known and conventional in the art to control systems.
Claims 11-14, 16-17, and 19-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bremer et al. / Martinez et al., as discussed above, in view of Payne (US 20110025569).
The teachings of Bremer et al. / Martinez et al. have been discussed above including the use of dipole antennas but are silent to crossed dipoles.
Payne generally teaches such limitations (paragraph [0007] +).
Prior to the effective filing date it would have been obvious to combine the teachings for expected results of compactness/ coverage/ omni-directionality, etc.
Claims 11-14, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schkolnick et al. (US 5729697) in view of Zhang et al. (US 20140292499), Stawar et al. (US 20080231431), Payne as discussed above.
Re claim 11, Schkolnick et al. teaches: 
inserting a plurality of RFID tagged items into an interior of an enclosure defined by a lower surface, with a sidewall extending, and at least one access ( between the upper and lower surfaces and at least one access (FIG. 2+), emitting an encoding signal within the enclosure (from cart base station 155);
reflecting the scanning signal off an internal surface of the enclosure to contact at least one of said RFID tagged items (FIG. 2+ and FIG. 5+ which shows shielding that prevents signals from escaping (signals bounce/ in phase reflection which is off an internal surface of the enclosure as per col 7, lines 60+).  Schkolnick et al. teaches a shield 551 to cover the top and bottom of cart 150 above and below sidewalls and the use of dipole antennas at FIG. 5B.
Schkolnick et al. is silent to:
transmitting encoding information from an RFID reader associated with a user interface to an antenna prior to the antenna emitting an encoding signal;
emitting an encoding signal within the enclosure from the antenna scanning a barcode via a barcode reader positioned within the enclosure such that the scanning is initiated by the user interface, wherein the barcode is associated with at least one of the plurality of RFID tagged items inside the enclosure;
recognizing tag IDs associated with the plurality of RFID tagged items, such that even though all of the plurality of RFID tagged items within the enclosure are subject to the encoding signal, only the RFID tags with a specific tag ID will be encoded.
Zhang et al. teaches inserting a plurality of RFID tagged items into an interior of an enclosure (placing items into cart at paragraph [0019] +); 
transmitting encoding information from an RFID reader to an antenna prior to the antenna emitting an encoding signal and emitting an encoding signal within the enclosure from the antenna (paragraph [0018] + which teaches the writer being in the cart and writing).  
Zhang et al. teaches (paragraph [0021]+ paragraph [0032]+ and FIG. 3+) recognizing tag IDs associated with the plurality of RFID tagged items such that even though all of the plurality of RFID tagged items within the enclosure are subjected to the encoding signal, only the RFID tags with a specified tag ID will be encoded, because the Examiner notes that paragraph [0024]+ teaches that a prefix is written to items that are pulled off the shelf and placed in the cart (after the RFID tag is read). These items pulled from the shelves are interpreted as/having tag IDs since they do not have the prefix encoded.  As the prefix subsequently gets encoded, this is interpreted as having recognized the tag IDs associated with the plurality of tagged items, since the tagged items have been processed so as to have the prefix written to them, as “recognizing” is sufficiently vague, such as to include a general awareness, which is interpreted as being met by the processing/ writing.  The Examiner notes that as all of the items taken from a shelf and put in the cart would not have the prefix encoded beforehand, all of the plurality of RFID tagged items within the enclosure would be subjected to the encoding signal and all of them have specified (unencoded prefix tag IDs), and would subsequently have the prefix written because they all have specified unencoded tag IDs.  Therefore, only RFID tags with a specified tag ID get encoded (only those unencoded with the prefix).
This is interpreted as teaching transmitting encoding information from an RFID reader to an antenna prior to the antenna emitting a signal because as a write signal (encoding) is done via antenna to the tag, it would have been obvious to one of ordinary skill in the art that the information (signal) is sent to the antenna to be broadcast and thus reads on (prior to the antenna emitting an encoding signal), so that the antenna can radiate a signal generated from within the encoding/writing device.  Zhang et al. is also interpreted as teaching the encoding signal being emitting within the enclosure from the antenna as paragraph [0018]+ teaches the writer being inside the cart.  The reflecting of a signal off an internal surface has been discussed above. 
 Prior to the effective filing date, it would have been obvious to combine the teachings to link items to customers for checkout purposes.
Schkolnick et al. / Zhang et al. are silent to scanning a barcode via a barcode reader positioned within the enclosure such that the scanning is initiated by the user interface, wherein the barcode is associated with at least one of the plurality of RFID tagged items inside the enclosure.
Stawar et al. teaches scanning a barcode via a barcode reader positioned within the enclosure such that the scanning is initiated by the user interface, wherein the barcode is associated with at least one of the plurality of RFID tagged items inside the enclosure (paragraph [0188]+ teaches that the user interface can be used to initiate the scanning of items.  Paragraph [0099] + teaches that the scanner 215 can be attached or incorporated with any portion of the basket 20.  Therefore the Examiner note it would have been obvious for the reader to be positioned within the enclosure as a means to hold/ secure the reader attached to the walls, for example.  The barcode is associated with the RFID tagged items such as for coupons or price check or being part of items desired to be purchased, or by design, or by being part of the same system/ device, or by functionality.  
Prior to the effective filing date it would have been obvious to combine the teachings for coupon entry/ price checking, etc.  This interface, as part of the cart is interpreted as associated with the RFID reader of above, since it’s part of the same cart/shopping experience used for items.
Re the limitation of checking the RFID tagged items against an expected count and inventory, the Examiner notes it would have been obvious to one or ordinary skill in the art to check the RFID tagged items against an expected count in order to ensure that they are selecting the proper count for their needs, by a user checking that they have enough/ proper amount of the product.  One would have been motivated to this to purchase the quantity needed, consistent with conventional shopping habits.  Schkolnick et al. teaches store memory 172 of store computer 170 is used to update inventory (col 9, lines 55+) which is interpreted as checking RFID tagged items against an inventory.
Zhang at paragraph [0031]+ teaches communicated with a database for information exchange with read RFID tags, further obviating checking against a count/ inventory for inventory control and record keeping purposes.
Further, the Examiner notes that as discussed above, the items are purchased and thus items are interpreted as being checked against inventory as part of the purchase/ recognizing/ checkout process as is known in the art.   
Additionally, Paragraph [0073]+ of Stawar et al. teaches correlating/ checking data from the inventory component regarding the inventory of the cart with data relating to the shopping list component so as to update the shopping list and to make sure the proper items are included.  This is interpreted as checking the RFID tagged items against an expected count for making sure the proper number of items match the list and inventory in that the expected item type is present (such as 2 tubes of toothpaste or 2 potatoes), as an obvious expedient to ensure compliance with a shopping list, where type and quantity of items are known and conventional.  
Alternatively, items can also be interpreted are checked against an inventory in that as discussed above, the barcode is scanned to get a price check (Stawar et al., which can include adding or not adding to the cart).  This price check is interpreted as being obtained by checking the scanned items against an inventory (database/ storage/lookup, as known in the art).   These items (tagged RFID0 are therefore checked against an inventory.
Further, Schkolnick et al. teaches that store information 173 about store inventory could be updated by removing the items paid for (item in the cart) which can be interpreted as checking the items against an inventory, with the benefit/ expected results being updating of store inventory.
Re the limitation of a user interface associated with an RFID reader having a touchscreen and controller, Schkolnick et al. at 525 and Stawar et al. at FIG. 16 teach displays.  Though silent to touchscreens with controllers it would have been obvious to have a controller to control the display and that a touchscreen is an obvious expedient for convenience.
Re the newly added limitation of crossed antennas and association of the antennas with the surfaces/ sides, the Examiner notes that crossing dipoles is well known and conventional in the art for coverage (omni-directionality).  Payne teaches that a cross dipole antenna is known for omni-directionality and compactness (paragraph [0007]) and thus, prior to the effective filing date, it would have been obvious to combine the teachings for such expected results (compactness/coverage/omni-directionality).  The encoding/ scanning signal is dispersed through the enclosure and the antennas are associated with the surfaces as the surfaces provide the environment for the signals emitted by the antennas.
Alternatively, re the above claims, the Examiner notes that the enclosure can alternatively be interpreted as the building/ store/ warehouse which has upper and lower and sidewalls and access, and wherein the internal surface can be that of the container inside the building/ storage/ warehouse.
Re claim 12, FIG. 4 shows from above.  The Examiner note that placement is within the ordinary skill in the art based on design/ system constraints, desired field, etc.
	Re claim 13, FIG. 5A+ teaches using one or more loop antennas and dipole antennas in the cart.
Re claim 14, the limitations have been discussed above.
Re claim 16, FIG. 2+ and cart computer 230 is used to pass back information on pricing to the cart to display to the customer.
Re claim 17, FIG. 5A+ teaches such limitations, wherein touchscreen controlling of interrogation is interpreted as initiating an encoding (of the interrogation signal).
Re claims 19-20, as discussed above, the shield can be the lower or sides (shield 551).
Re claim 21, the teachings above are interpreted as signal reflecting as signals are reflected (col 7, line 67+ which teaches cart signal reflects from the shield 551).
Claims 22-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Schkolnick et al. (US 5729697) in view of Zhang et al. (US 20140292499), Stawar et al. (US 20080231431)/ Payne as discussed above, in view of Pint (US 20060232033). 
The teachings of Schkolnick et al./ Zhang et al./ Stawar et al./ Payne have been discussed above but are silent to a bifold cover.
Pint teaches a bifold door hinged at 20 covering an opening.
Prior to the effective filing date it would have been obvious to have a bifold opening for aesthetics, design variation, and/or having a single door (hinged) that doesn’t take up as much space to open the door (vertically) due to its hinging.
Re claims 23-31, the limtaitosn have been discussed above.  Re claims 23-24, the limitations have been discussed above re claims 16-17, wherein a user interface for displaying information and inputting information is obvious in the art to provide information and control electronic systems.
Re claim 25- 26, the limitations have been discussed above re claims 19-20
Re claims 27- 28, FIG.1+  teaches such limitations with reflection on the sides and the limtaitosn also taught re claims 21 and 19.
Re claim 29, the items are interpreted as inserted into the doors and closed.
Re claim 31, the limitations have been discussed above re claim 17, wherein though silent to a user interface, it would have been obvious to one of ordinary skill in the art to confirm/ start operation, via a user interface, as is well known and conventional in the art to control systems.
Claims 11 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US 20060208072), in view of Zhang et al./ Stawar et al. as discussed above.
Re claim 11, Ku et al. teaches inserting a plurality of tagged items into an interior of an enclosure, emitting a signal within the enclosure, to contact an RFID tagged item and transmitting information regarding the item to an RFID reader (FIG. 1+ wherein cover 102a and 102b have the antennas thereon connected to the RFID reader for emitting a signal to read items and transmit the information to the reader).   Ku et al. teaches the frame is metal to block EM waves, but is silent to bouncing off an internal surface to read.  Ku teaches the enclosure having upper and lower surfaces with sidewalls and an access as claimed (FIG. 2+).  Ku et al. teaches a user interface at 18 which is interpreted as associated with an RFID reader.  
Ku et al. is silent to the encoding information/encoding signal and the barcode reading as claimed and reflecting the signal off an internal surface of the enclosure as claimed.  However, Ku teaches shielding signals, and the Examiner notes that reflecting via a shield is an obvious expedient to keep the signals inside.  
	Zhang et al. / Stawar et al., as discussed above teach such limitations.
	Prior to the effective filing date, it would have been obvious to combine the teachings in order insert coupon data and also to tie items to shoppers for purchasing and keep signals inside the cart so as to read internal items.  
	The Examiner notes it would have been obvious for the encoding information be sent to the antenna prior to emission, in order to communicate the necessary data for encoding.  Further, the Examiner notes it would have been obvious that the barcode reader interface be interpreted as associated with the RFID reader since they are part of the same system/ device.  The Examiner notes that as Stawar et al. teaches scanning of the barcode is initiated by a user interface, that it would have been obvious that the RFID reader be associated with that interface since its part of the same device/ system and hence is associated by design/ structure/ functionality.  
Re the limitations of checking the RFID tagged items, this has been discussed above the first rejection of claim 11 by Zhang et al. and Stawar et al., and that one of ordinary skill in the art would be obviated to check the tagged items against an expected count and inventory for inventory control purposes and to ensure that the proper products and quantity were obtained, for example.
Though silent to crossed antennas, the Examiner notes that crossing dipoles is well known and conventional in the art for coverage (omni-directionality).
Re the newly added limitations that the position of the antennas are associated with the surfaces and walls, the Examiner has interpreted them to be associated as they are in the environment emitting signals into enclosure.  
	Re claim 12, as discussed above, the signal is emitted from the antennas (paragraph [0027] teaches wave emission through antennas for scanning RFID tags.
Alternatively, re the above claims, the Examiner notes that the enclosure can alternatively be interpreted as the building/ store/ warehouse which has upper and lower and sidewalls and access, and wherein the internal surface can be that of the container inside the building/ storage/ warehouse.
Re claim 13, a dipole has been discussed above.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al./ Zhang et al./ Stawar et al., as discussed above, in view of Payne, as discussed above.
The teachings of Ku et al/ Zhang et al. / Stawar et al. have been discussed above but are silent to crossed antennas.
Payne teaches that a cross dipole antenna is known for omni-directionality and compactness (paragraph [0007]) and thus it would have been obvious to combine the teachings for such expected results (compactness/coverage/omni-directionality).
Re the newly added limitations, Stawar et al. teaches such limitations as discussed above re the first rejection of claim 11.
Alternatively, re the above claims, the Examiner notes that the enclosure can alternatively be interpreted as the building/ store/ warehouse which has upper and lower and sidewalls and access, and wherein the internal surface can be that of the container inside the building/ storage/ warehouse.
Re claim 13, a dipole has been discussed above. 
Claims 22-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al./ Zhang et al./ Stawar et al./ Payne, as discussed above, in view of Pint, as discussed above.
The teachings of Ku et al./ Zhang et al./ Stawar et al./ Payne have been discussed above but are silent to a bifold.
Pint as discussed above teachings a bifold.
Prior to the effective filing date it would have been obvious to combine the teachings for hinging a vertical opening door as a bifold for less clearance, for aesthetics, etc.
Claims 11-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 20130141222) in view of Paske (US 20140158766) and Schkolnick et al., as discussed above and Payne, as discussed above.
Re claim 11, Garcia teaches the recited limitations (FIG. 3b+).  As there is a barcode put on the RFID tagged items (paragraph [0023] +), it would have been obvious to scan it for conveying the stored information.  Paragraph [0006] + teaches bulk encoding of RFID tags by coupling unencoded RFID labels to products, packaging them, and then scanning and encoding them. Garcia teaches quality control (216+) but is silent to reading the barcode by a reader in the enclosure and reflecting the signals.  It would have been obvious for an encoding signal to go to the antenna before being emitted, such as generated by the system to control the signal from the antenna.  The Examiner notes that all the items in the box are unencoded and subjected to the signal and thus would be encoded.  The claims do not recite that some of the items are not encoded. Therefore if all tags are unencoded, then within the enclosure subject to the encoding signal they will be encoded since they have unencoded tags.  Garcia teaches the enclosure at 306 which includes upper and lower and sidewalls and access.  Alternatively, the enclosure can be interpreted as the building/ warehouse that container 306 is within.  FIG. 1B+ teaches encoding RFID tags (unencoded) in a container.  
Paske teaches an interior (FIG. 1+ and abstract) as discussed above that reads RFID and barcodes (paragraph [0033] +).  Though silent to an interface to initiate the barcode scanning, it would have been obvious to provide some interface in order for a person to turn on/power the system, as known in the art.  Since the teachings of Paske support both barcode reading and RFID, it would have been obvious that such an interface be associated with both.  
Prior to the effective filing date, it would have been obvious to combine the teachings in order to have a housing that checks both the RFID and barcode for quality control purposes.
Garcia/ Paske is silent to reflecting off surfaces of the tunnel as recited.
Schkolnick et al. teaches such limitations, as discussed above, including dipole antennas (FIG. 5B).
At the time the invention was made, it would have been obvious to combine the teachings to have reflective materials so that signals stay within the enclosure and hit the items instead of leaving the enclosure or causing interference/improper reads/ or leaving of the interior.
Re the  limitation of checking the RFID tagged items against an expected count and inventory, the Examiner notes that paragraph [0035]+ of Garcia teaches a sorting mechanism 312 for products and containers to facilitate placing the desired products into corresponding containers.  Given such teachings it would have been obvious to compare the items against an expected count and inventory so that the proper items and number of items are placed into the proper containers, such as for quality control and inventory purposes.  Additionally, the teachings of Schkolnick et al. have been discussed above re the first rejection of claim 11 with regard to checking against an expected count and inventory.  Additionally, as discussed above, checking the items against an inventory and expected count would also be obvious to ensure proper number of items and for inventory control purposes. 
	Through silent to a user interface having a touchscreen and controller it would have been obvious to have an interface to control operation, as known in the art with a touchscreen and controller an obvious expedient for convenience.
Re the newly added limitation of cross antennas, Payne teaches such limtaitosn as discussed above.  It would have been obvious to combine the teachings for the expected results as discussed above results (compactness/coverage/omni-directionality).
  	Re the newly added limitation that the antennas positions and orientation are associated with the surfaces and walls, the Examiner notes that they are associated in that they are in the same environment for use, and that the antenna emit the signals throughout the enclosure.  
Alternatively, re the above claims, the Examiner notes that the enclosure can alternatively be interpreted as the building/ store/ warehouse which has upper and lower and sidewalls and access, and wherein the internal surface can be that of the container inside the building/ storage/ warehouse.
Re claim 12, it would have been an obvious matter of design/ system constraints to read from above, such as to permit an arrangement where reading is done downwards, to read items below, as known in the art, for ease of insertion into a reader, for example, especially as Paske teaches the use of RFID antennas (paragraph [0024] +) wherein their placement on top is well within the ordinary skill in the art for expected results.
Re claims 13-17 and 19-20, Schkolnick et al. teaches such limitations, as discussed above.  It would have been obvious to combine the teachings for a preferred arrangement for reading for expected results, for user convenience/displaying, and for efficiency by keeping a signal inside.
Re claims 21, Schkolnick et al. teaches reflecting (col 7, lines 67+) as an obvious expedient to keep signals inside to reduce interference.
 Alternatively, re the above claims, the Examiner notes that the enclosure can alternatively be interpreted as the building/ store/ warehouse which has upper and lower and sidewalls and access, and wherein the internal surface can be that of the container inside the building/ storage/ warehouse.
Claims 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia/ Paske/ Schkolnick et al./ Payne, as discussed above , in view of Bremer et al. as discussed above.
The teachings of Garcia/ Paske/ Schkolnick et al./ Payne have been discussed above, but are silent to bifold doors.
Bremer et al. teaches such limitations as discussed above.
Prior to the effective filing date it would have been obvious to combine the teachings for the benefits of a bifold door such as smaller swing area required, aesthetics, etc.
Re claims 23-24, the limitations area discussed above re claims 16-17.
Re claims 25-27, the limtaitosn are discussed above re claims 19-21.  
Re claim 28, the limtaitosn have been discussed above re claim 19.
Re claim 29, it would have been obvious to put items into the door and closing the door to contain the items in the area (expected results of a door).
Re claim 30, a pallet to hold items is an obvious expedient.
Re claim 31, the limitations have been discussed above re claim 17.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are not persuasive.  
The limitations of an orientation/ positions are associated with antennas is broadly interpreted to be read on by the antennas being associated by use/ proximity within the system. 
Dipoles are taught and thus crossed dipoles are a type of dipole and their selection is within the ordinary skill in the art for the expected results discussed above.  
“Encoding/scanning” is not limited to separate signals for encoding and for scanning (reading) and can even be interpreted as one of encoding or scanning.  


Additional Remarks
The Examiner notes (US 20120256732 to McAlister) teaches reading a barcode prior to encoding via RFID (paragraph [0009] +, [0014] +, [0053] +).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL I WALSH/Primary Examiner, Art Unit 2876